395 U.S. 826 (1969)
ROSADO ET AL.
v.
WYMAN, COMMISSIONER OF SOCIAL SERVICES FOR THE STATE OF NEW YORK, ET AL.
No. 1539.
Supreme Court of United States.
Decided June 23, 1969.[*]
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Carl Rachlin, Martin Garbus, James Spitzer, and Morton Friedman for petitioners in No. 1539 and appellants in No. 1540.
Louis J. Lefkowitz, Attorney General of New York, Samuel A. Hirshowitz, First Assistant Attorney General, Amy Juviler, Assistant Attorney General, and Philip Weinberg for respondents in No. 1539 and appellees in No. 1540.
Morris H. Schneider and Jack Goldberg for Barbaro et al., and Alan H. Levine, Eleanor Holmes Norton, Martin M. Berger, and Jerome Kretchmer for the American Civil Liberties Union et al., as amici curiae.
PER CURIAM.
The motion of Joseph Barbaro et al. and American Civil Liberties Union et al. for leave to file briefs as amici curiae are granted. The motion to expedite review is denied.
The application to vacate the stays granted by the *827 Court of Appeals on June 11, 1969, and June 19, 1969, of the injunctions of the District Court, presented to MR. JUSTICE BRENNAN, and by him referred to the Court, is denied.
The petition for a writ of certiorari before judgment in No. 1539 is denied. The appeal in No. 1540 is dismissed for want of jurisdiction. Mengelkoch v. Industrial Welfare Commission, 393 U.S. 83 (1968); Wilson v. Port Lavaca, 391 U.S. 352 (1968).
MR. JUSTICE DOUGLAS and MR. JUSTICE HARLAN took no part in the consideration or decision of these cases.
NOTES
[*]  Together with No. 1540, Rosado et al. v. Wyman, Commissioner of Social Services for the State of New York, et al., on appeal from the United States District Court for the Eastern District of New York.